 26DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 295,affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of AmericaandEmery Air Freight Corporation.Case 29-CB-942May 22, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn December 29, 1971, Trial Examiner FrederickU.Reel issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent Union filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, conclusions, and recommendations,as modified herein.'The Trial Examiner found, and we agree, that theRespondent Union violated Section 8(b)(3) of theAct by insisting that the Company sign a contractwhich contained terms and conditions different fromthose on which the parties had previously agreed. Asa consequence, the Trial Examiner recommendedthat the Union be ordered to cease and desist fromitsunlawful conduct, but failed to provide foraffirmative relief.The General Counsel filed limited exceptions to theTrialExaminer's Decision because of the assertedinadequacy of the relief provided. The GeneralCounsel contends that, in this case, the policies of theAct can best be effectuated by requiring that theUnion sign an agreement which the Trial Examinerconcluded the parties had in fact negotiated and thatit post an appropriate notice.We agree that the Board should grant affirmativerelief to remedy the unlawful conduct herein found.Itwould be improper, however, to require that theRespondentUnion sign a "contract" when theparties themselves have not agreed on all of its terms.In this case, the parties executed a "supplementalagreement" containing the terms and conditionsupon which their recently expired contract was to berenewed. However, as found by the Trial Examiner,neither the details pertaining to a jointly adminis-tered severance fund,which was to be newlyestablished, nor the precise wording of the sick leaveITheRespondent's request for oral argument is hereby denied as in ouropinion the record in this case,including the exceptions and briefs,provisionwere spelled out in the supplementalagreement.Itwas agreed that the Respondent Union wouldthereafterpresent to the Company a completeprinted contract for execution by the parties. Thisinstrument was to be based on the terms of the oldcontract as modified by the supplementalagreement,with appropriate language reflecting final agreementon the severance fund and sick leave provisions.However, no further negotiations took place withrespect to these provisions. Notwithstanding, theUnion confronted the Company with a printed"contract" several months later which it insisted thattheCompany sign. This instrument departed sub-stantiallyfrom the understandings reached andmemorialized in the supplemental agreement.These departures from prior understandings consti-tuted a reneging of a type which violated theRespondent's bargaining obligations, and the lawrequires a remedy. However,it isalso clear thatnegotiationshad not yet ripened into a mutualobligation to sign a completed contract because, asfound by the Trial Examiner, both parties even now"have a right, indeed a duty, to bargain over detailsof the new severance fund." Thus, the unlawfulconduct with which we are here concerned is not theRespondent Union's refusal to sign an agreement butrather its unilateral withdrawal from understandingspreviously reached. It is this change of position,unaccompanied by the give-and-take of negotiation,which constitutes a violation of the Union's statutoryduty to bargain. This is the wrong that wascommitted and the one which demands redress.Accordingly, we shall require the Union affirma-tively to bargain in good faith and in such a manneras to implement the understandings previouslyreached and recorded in the supplemental agree-ment.We shall also provide for the signing andposting of an appropriate notice.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Local 295,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, agents, and representatives,shall:1.Cease and desist from:(a) Insisting, after reaching agreement on contractterms with Emery Air Freight Corporation, that theEmployer sign an agreement containing terms dif-adequately presents the issues and positions of the parties197 NLRB No. 9 LOCAL295, TEAMSTERS27fering from those on which the parties had reachedagreement.(b) In any like or related manner refusing tobargain collectively with Emery Air Freight Corpora-tion for employees in a bargaining unit *Comprisingall truckdrivers, helpers, and platform men employedby that Company at its facilities at LaGuardia andJohn F. Kennedy Airports and in New York City.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, bargain with Emery Air FreightCorporation in good faith and in such a manner as toimplement the understandings previously reachedand recorded in their supplemental agreement.(b)Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by the Respondent Union's authorized repre-sentative, shall be posted by the Respondent Unionimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Deliver signed copies of said notice to theRegionalDirector for Region 29 for posting byEmery Air Freight Corporation, if willing, at loca-tionswhere notices to employees are customarilyposted.(d) Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.WE WILL NOT,in any like or related manner,refuse to bargain collectively with Emery AirFreight Corporation for employees in a bargain-ing unit comprising all truckdrivers,helpers, andplatform men employed by that Company at itsfacilitiesatLa Guardia and John F.KennedyAirports and in NewYork City.WE WILL,upon request,bargain with EmeryAir Freight Corporation in good faith and in suchamanner as to implement the understandingspreviously reached and recorded in our supple-mental agreement.DatedByLOCAL 295, AFFILIATEDWITH INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn, New York 11201,Telephone 212-596-3535.TRIAL EXAMINER'S DECISION2 In the event that this Orderis enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having foundafter a trial that we violated Federal law, has orderedus to post this notice.WE WILL NOT, after reaching agreement oncontract terms with Emery Air Freight Corpora-tion, insist that the employersign an agreementcontaining terms differing from those as to whichwe have reached agreement.STATEMENT OF THE CASEFREDERICK U. REEL,Trial Examiner:The issue in thiscase, heard at Brooklyn, New York, on October 26 and 27,1971, pursuant to a charge filed the preceding April 23 anda complaint issued May 28,iswhether Respondent, hereincalled the Union,violated Section8(b)(3) of the Act byinsistingthat the Charging Party, herein called Emery orthe Company,sign a contract embodying terms differentfrom those on which the parties had previously agreed andby refusing to sign a contract embodying the terms onwhich agreement had been reached.Upon the entire record,'including my observation of thewitnesses, and after due consideration of the briefs filed byeach of the parties, I make the following:iIhereby correct the transcript to show that the exhibit received at p 71was Resp Exh 3 Resp Exh 2 was never offered or received GeneralCounsel's motion to correct other errors in the transcript,unopposed, isherewith granted 28DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDEmery, a New York corporation engaged as a commoncarrier in and around NewYork Cityin the business ofinterstateairfreight forwarding and related services,annually derives gross revenue in excess of $50,000 from itsinterstate air freight forwarding services and is therefore anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Union is a labororganization within the meaning of Section 2(5) of the Actand is the collective-bargaining representative of Emery'semployees in a unit consisting of all truckdrivers,helpers,and platform men employed by Emery at certain facilities.II.THE UNFAIR LABOR PRACTICESA.Background-Relations Between the Company,theUnion, and the Industry before 1970For a number of years the Union has been thebargaining representative not only of truckdnvers andsimilaremployees employed by the Company but also ofsimilar employees employed by other freight forwarders inthe New York City area. A number of these employers, butby nomeans all,bargained with the Union through anemployer association. The Company was among those notbelonging to the association, and the Company conducteditsown independent negotiations with the Union. Never-theless, apparently because of the strength of the Unionand the competitivesituation,theCompany, the othernonmembers of the employer association, and theassocia-tionmembers would eventually sign contracts with theUnion containing identical terms. For example, in 1967 theCompany had capitulated to certain union demands andhad signed a contract at a time when the association wasstillconsidering whether to do so. The practical result ofthe Company's action was to force similar capitulation bythe association, a fact remembered with some resentmentby association members during the 1970 negotiations. TheCompany, the largest operator in the industry, wouldexchange views with members of the employer associationin preparation for negotiations with the Union, but theCompany acted alone in conducting its actual negotiationswith the Union.The formal contracts would be prepared in printed formby the Union and would leave blank the name of theemployer. In November 1967, the Company and the Unionsigned a typewritten "Memorandum of Agreement" whichextended for 3 years, with specified modifications, theagreement expiring November 30, 1967. The last paragraphof that "Memorandum of Agreement" stated thatits terms,shallbe incorporated in a formal agreement to behereafter executed, and the terms of said formalagreement shall be uniform as to all employers undercontractwith the Union in the air freight industry.B.The 1970 NegotiationsA 3-year contract between the Company and the Unionexpired November 30, 1970, the same date on which theUnion'scontractswith other employers and with theemployer association terminated.In mid-September 1970,the Union submitted to the Company proposals for a newcontract and late that month the Company submitted itscounterproposals. InOctober, the Company submittedanother proposed contract. The Union wrote the CompanyinNovember rejecting these proposals and the Companypresented a third proposal in mid-November.After ameeting between the parties on November 17, they agreedto extend the expiring contract for a few weeks,with theunderstanding that the new agreement would be retroac-tive to November 30.The next bargaining session was held at the Union'soffice on December 8 or 9.At that session the UnionpresentedtheCompanywith a'two-page supplementalagreementwhich,togetherwith the recently expiredcontract,represented the Union'sproposal for the newcontract.On that occasion,Thomas Gahegan,the compa-ny representative, askedHarryDavidoff,theunionrepresentative,"what else is coming," and Pavidoff replied"there isn't anything else . . . this is it." Davidoff furtherstated that the Union would call a strike unless theCompany signed the agreement by the following Monday,December 14. At a later meeting on December 11,Davidoff repeated this threat,adding that all the otheremployers in the industry were going to sign the supple-mental agreement and most had already done so. AtGahegan's request Davidoff then showed him several ofthe contracts, identical to that now offered the Company,which other employers had already signed. Davidoff statedat this meeting that"there isn'tgoing to be any change inthe black book,"referring to the expired contract whichwas to be renewed as modified by the "SupplementalAgreement."Gahegan some days later signed the supple-mental agreement on behalf of the Company. When JamesBrown,the Company's regional manager,handed Davidoffthe signed agreement,the former observed,"I'm glad it willbe another three years before we have to go through thisagain."The document labeled "Supplemental Agreement"which theparties signed in December1970 was markedlysimilar in form to the "Memorandum of Agreement" theyhad executed in 1967.Both documents made certainrevisions,primarily of an economic character, in theexpiring agreement and otherwise provided for its renewal.However, the 1970"Supplemental Agreement"did notcontain the clause quoted above from the 1967"Memoran-dum of Agreement"reciting that a formal agreementwould be executed which would be uniform for allemployers in the industry. A fair reading of the 1970"Supplemental Agreement" suggests that some languageremained to be drafted before a completed contract wasachieved. Thus, the "Supplemental Agreement" recites that... the parties will establish a jointly administered[Severance] Fund..."and also states: "The provisions ofthe contract [as to sick leave]to be revised so as to provide[certain terms] ...."On the other hand,the "Supplemen-talAgreement" expressly recites that it is a supplement ofthe expiring agreement which is "to be renewed upon thefollowing terms and conditions,"those spelled out in the"Supplemental Agreement." LOCAL 295,TEAMSTERS29C.The 1971 NegotiationsAs noted above, the Company signed the "SupplementalAgreement" in December 1970, with the understandingthat the Union would present a complete punted contractfor execution. Such a contract was not presented untilApril 7 or 8, 1971. Brown examined the proposed contractand found that it contained several differences from thepreceding formal contract which were not covered in the"Supplemental Agreement." At meetings on April 15 and22, company representatives took the position that theywould not execute the new contract because it containedsignificantvariances from the terms agreed on theprecedingDecember. The Union threatened to strikeunless the Company signed the documents and did strikelater on April 22.2 This litigation promptly ensued, as thecharge herein was filed'April23.The employers association (of which, as noted above, theCompany was not a member) signed the April 1971agreement. Counsel for the association testified that heregarded the December 1970 supplemental agreement ascovering "money items," and that he expected the finalcontract to include some additional matters which theassociation had proposed.I see no need to expand this decision by quoting in detailthe variances between the April 1971 proposals on the onehand and the December 1970 supplemental agreementread together with the previous contract on the other.Reviewing authorities can compare General Counsel'sExhibit 12 with General Counsel's Exhibits 2 and 11. Inbrief, the variances are as follows:1.The 1971 proposal adds a sentence to section 13(b)on pensions dealing with the effect of a second default byan employer during a 12-month period. In general thisprovisionwas found in the contract the associationproposed the preceding November and in the unionproposal the preceding September.2.The April 1971 proposal set forth in detail theprovisions governing the new "Severance Fund." As notedabove, the supplemental agreement referred to this assomething "to be established." The 1971 proposal calls foramultiemployer fund, whereas the earlier agreementsimply referred to "the parties" as establishing a fund "tobe composed of Employer and Union trustees." However,the scale of employer contributions set forth in theDecember agreement is phrased as so much "per week permember."3.The new section dealing with vacations omits thephrase "and terminal" from the preceding contract whichhad spelled out the employer's right to schedule thenumber of men "in each classification and terminal" whowere to take vacations at a particular time. The phrase inquestion was also omitted from the association's proposalinNovember 1970 and from the Union's proposal inSeptember 1970. It had been retained in all the Emeryproposals in 1970.4.As noted above, the December supplemental agree-ment called for a revision of the contract's provisions as tosick leave.The April 1971 proposal contains someadditions to the previous contractual language.5.The procedure governing selection of employerrepresentatives to the Joint Grievance Settlement Board issubstantially altered in the 1971 proposal. The old contractprovided simply for "3 persons designated by the Employ-er."The proposed contract calls for designation by "theEmployers signatory to this Agreement," provides for ameeting at which such designees shall be named, andexpressly binds all signatory employers whether or not theyattended that meeting. Also, the 1971 contract adds asecond "Impartial Chairman" to the man named in theprevious contract. The new provision governing employerdesignees is found in the association's 1970 proposal and inthe Union's opening proposal in September 1970.6.The old contract contained a provision governingleave of absence which is not found in the 1971 proposal.7.The 1971 proposal contains a "Maintenance ofStandards" clause not found in the prior agreement. Theselast two matters (omission of "leave of absence" andaddition of "maintenance of standards") conform to theassociation's 1970 proposal, which in turn followed theUnion's September 1970 proposal.D.Concluding FindingsUnder well-settled law, largely developed in cases arisingunder Section 8(a)(5), but equally applicable under Section8(b)(3), a party is guilty of an unlawful refusal to bargainif,after reaching agreement on a contract, he refuses toembody his agreement in a signed written document.Section 8(d) of the Act;N.L.R.B. v. Brotherhood ofPainters,334 F.2d 729, 731 (C.A. 7, 1964);Standard Oil Co.v.N.L.R.B.,322 F.2d 40, 44 (C.A. 6, 1963). GeneralCounsel invokes this principle here, contending that theUnion and the Company reached agreement in December1970, but that the written contract on which the Unioninsisted inApril 1971 contained other provisions notpreviously agreed to. In general, I find meet in thiscontention and therefore conclude that the Union violatedSection 8(b)(3).3With respect to the sick leave and severance provisions,itmay well be that the December agreement left mattersopen for precise phrasing and hence for disagreement inthose limited areas. Certainly the Company's contentionthat it envisaged having its own separate severance fund isquestionable since the December agreement called forcontributions in stated amounts "per member."4 Theprovisions as to sick leave in the supplemental agreementare plainly not "final"; they call for the old contract "to berevised" in certain ways. Similarly, the details of theseverance fund were left open. As to these two matters,therefore, I would not find that the parties had reachedagreement in December 1970. It may be that the Union byadopting a "take it or leave it" attitude as to those mattersinApril 1971 was guilty of a failure to bargain in goodfaith, but I need not reach that matter here, and I note thatthe complaint does not appear to rest on that theory.2 Some of the later maneuveringis described inEmery Air Freight Corp"The 1967 contract,whichthe Companyregards as continuing underv Local295,449 F 2d 586 (C A 2, I971)the 1970 supplemental agreement, provides for multiemployer participation3See alsoN LR B v Warehousemen'sUnion Local 17,451 F 2d 1240in thehealth and welfare and pension funds(CA 9, 1971) 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the other variations between the April1971 proposal and the December agreement, however, Ican see no legitimate basis for the Union's position. TheDecember agreement was to renew the expiring contractsubject to certain specific changes. The changes proposedinApril 1971 had been in a previous union proposal andhad not appeared in company proposals. When the Unionpresented the supplemental agreement in December 1970 itin, effect abandoned the proposals it later resuscitated inApril 1971. The Union argues that all it settled inDecember were the "economic issues." But the Decemberagreement dealt with "sick leave," which is neither morenor less an "economic issue" than "vacations," thelanguage as to which was changed in the April 1971proposal. Similarly in December 1970 the parties agreed toa severance fund, which is neither more nor less "econom-ic" in character than the "pension" provisions as to whichthe Union presented a change in April 1971.Itmay well be that the new clauses as to the grievanceprocedure, the naming of an additional impartial chair-man, and providing for "maintenance of standards" are"procedural" rather than "economic." But there is notestimony in the record to support the Union's claim thatinDecember it agreed with the Company only oneconomic issues and left other matters open .5 To be sure,counsel for the employer association testified that heregarded those matters as open, but he was not a party tothe conversations between the Union and the Company,and the association did not purport to represent theCompany or to bind it in any way. Gahegan on the witnessstand quoted Davidoff, the union representative, as statingin December 1970; ". . . there isn't going to be any changein the black book," referring to the expiring contract. Thistestimony is not contradicted, as Davidoff was not calledas a witness.6The Union argues that the Company knew of theproposals advanced by the association in November 1970towhich the April 1971 proposal conformed. But theCompany is not shown to have approved those proposals;itsown proposals to the Union never contained thechanges the Union now demands. As pointed out above, afair interpretation suggests that the Union, which originat-ed these proposals in September 1970, had abandonedthem. To be sure, the association in April 1971 did notresist signing the contract then proposed, but this shows nomore than that the association was not standing on whatmay have been its legal rights. Also, the association haditself incorporatedmost of the new terms in its earlierproposals.The Union contends that the supplemental agreementwas only "an agreement to agree" but was not a bindingcontract as it did not fix a termination date andcontemplated further negotiations as to language on sickleave and severance pay. The two latter items, however, arenot so essential a part of the contract that it falls withoutthem. As to the other matters the Union proposed tochange in April 1971, agreement had been reached. Even ifthe contract be regarded as not fully negotiated, it is a5Here,too, its"take-it-or-leave-it"approachwould seem to taint itsApril 1971 conduct, but I do notreach that issue6The Union's failure to call Davidoff warrants the inference that hisviolation of the bargaining obligation to withdraw fromagreements previously reached in the course of bargainingunless, as is not the case here, the withdrawal is part of thegive and take of negotiations. Finally, while the Decembercontract contained no expiration date, the past practice ofthe parties, and the inclusion of specified wage rate,pension,and severance payments to be effective onDecember 1 in 1970, 1971, and 1972, warrant theconstruction that the agreement was for a 3-year term. SeealsoBrown's comment, quoted above, as he handedDavidoff the signed supplemental agreement that it wouldbe "another three years" before they had to go throughthat again.Finally, the Union relies on statements allegedly madeby Gahegan in November 1970 that the Company wouldsign whatever the other employers signed. Gahegan deniedever so stating. I am inclined to credit the testimony ofUnion Stewards Hunt and Moran that Gahegan did uttersentiments to that effect at that time. But all thisestablishes is that Gahegan was prepared to go along withthe agreement which was executed in December 1970.Hunt and Moran also testified that at that time Gaheganindicated a lack of concern with the proposed changes inthe grievance procedure, which were found in the Unionand association proposals (but not in the Company'sproposals) and later appeared in the April 1971 proposal.But Gahegan's casual remarks at that time cannot overridethe express language of the December 1970 agreement thatthe expiring contract was to be renewed with only thestatedmodifications. In any event, even if the grievanceprocedure changes be disregarded, the Union violatedSection 8(b)(3) in April 1971 by insisting upon otherchanges in the contract.CONCLUSIONS OF LAWThe Union, by insisting in April 1971 that the Companysign a contract which contained terms and conditionsdifferent from those to which the parties had previouslyagreed, engaged in an unfair labor practice affectingcommerce within the meaning of Sections 8(b)(3) and 2(6)and (7) of the Act.THE REMEDYI shall recommend that the Union be ordered to ceaseand desist from its unfair labor practice. I see no need foraffirmative relief.The parties have already signed theDecember 1970 agreement which by its terms continues ineffect the expiring contract. Moreover, the parties have aright, indeed a duty, to bargain over details of the newseverance fund. Finally, in the circumstances of this case, anotice posted either at the union offices or at the companypremises would raise more questions than it would settle.In my judgment, effectuation of the policies of the Act inthis case requires nothing more than an order directing theUnion to stop its unlawful conduct and not to repeat it. Ifany of the parties or the Board itself deem further relief isin order, the matter can be handled at the Board level. Cf.testimony would not have supported the Union's position on this matterSeeHesmer Foods, Inc,161NLRB 485,490, enfd 686 RRM2097, 56 LC¶ 12,303 (C A 7,1967), cert denied, 391 U S'905, and authorities there cited LOCAL295, TEAMSTERS31Curtiss-Wright Corp.,145 NLRB 152, 157-158, enfd. 347[Recommended Orderomitted from publication.]F.2d 61 (C.A. 3, 1965);Combined Paper Mills, Inc, 174NLRB 483